Motions granted and indictments removed from Supreme Court, Wyoming County to Supreme Court, Erie County. Memorandum: Following the filing of a partial report by the Grand Jury empaneled "with the *680additional Special and Trial Term of Supreme Court, Wyoming County, various defendants named in indictments returned by such Grand Jury moved to change the venue of the indictments. The Deputy Attorney-General, on behalf of the People of the State of New York, similarly, pursuant to CPL 230.20, has now moved for a change of venue of the indictments against eight defendants. Ample grounds appear for removing the venue of the indictments and actions from the County of Wyoming to assure fair and impartial trials, as stated in the memorandum decision in People v. Hill (42 A D 2d 679) decided herewith. For the reasons stated in that decision venue is removed to Supreme Court, Erie County. All concur. Present — Goldman, P. J., Del Vecchio, Marsh, Moule and Cardamone, JJ.